Detailed Action
This is the final office action for US application number 16/877,655. Claims are evaluated as filed on May 11, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 16-19 and 21-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18, 19, 21, 22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breen et al. (US 2015/0128384, hereinafter “Breen”).
As to claim 16, Breen discloses a strap device (410, Figs. 18-24) capable of use for bone closure (abstract discloses used for holding together a plurality of objects with a tie/tape including looping the tie/tape around the plurality of objects and securing each end of the tie/tape to an assembly, ¶11 discloses a PEEK assembly, ¶67 discloses tie/tape constructed of Nylon, polyester, etc., ¶s 86 and 88 disclose using previously discussed materials in 410) capable of use for securing bone portions (abstract discloses holding a plurality of objects, ¶s 11, 67, 86, and 88 disclose construction of materials known to be biocompatible), the bone closure strap device comprising: a securing member (412) including a first portion (418) and a second portion (416), the first portion including a first spike (left 424 as shown in Figs. 20 and 21, Figs. 20-22) and being removably connectable to the second portion (Figs. 18-24, ¶90), the second portion including at least a first strap-receiving hole (438) and at least a first spike-receiving hole (left portion of opening in 434 shown receiving the first spike in Figs. 20, 21, 23, and 24); and a strap (414) capable of looping around the bone portions ((abstract discloses holding a plurality of objects, ¶s 11, 67, 86, and 88 disclose construction of materials known to be biocompatible), the strap being further capable of being inserted into the first strap-receiving hole (Figs. 21, 23, and 24), the strap being further capable of being secured in the first strap-receiving hole when the first portion is removably connected to the second portion (Figs. 21, 23, and 24), wherein the strap being so secured includes the first spike extending through the first spike-receiving hole in the second portion and piercing the strap (Figs. 21 and 23). 
As to claim 18, Breen discloses that the first portion further includes at least a first hook (450s, 460s) capable of engaging with the second portion (Fig. 24, ¶s 88 and 89) capable of use for removably connecting the first portion to the second portion (Fig. 24, ¶s 88 and 89).
As to claim 19, Breen discloses that the second portion includes only one strap-receiving hole which is said first strap-receiving hole (Figs. 18-24).
As to claim 21, Breen discloses that the first hook is capable of moving in a first direction (downward as shown in Fig. 19) relative to the second portion capable of use for engaging the second portion when removably connecting the first portion to the second portion (Figs. 18-21), the first spike correspondingly capable of moving in the first direction relative to the second portion for insertion into the first spike-receiving hole when removably connecting the first portion to the second portion (Figs. 18-21).  
As to claim 22, Breen discloses that the first spike extends fully through the strap-receiving hole when the first portion is removably connected to the second portion (Figs. 21 and 23).
As to claim 24, Breen discloses that the first strap-receiving hole is fully unobstructed by the first portion prior to removably connecting the first portion to the second portion (Fig. 19). 
As to claim 25, Breen discloses that the second portion includes a second spike-receiving hole (left 446 as shown in Figs. 20 and 21, Figs. 20 and 21) that is aligned with the first spike-receiving hole in the second portion such that the first spike extends through the first spike-receiving hole, fully through the strap, and into the second spike-receiving hole when the first portion is removably connected to the second portion (Figs. 21 and 23).
As to claim 26, Breen discloses that the first spike-receiving hole occurs in a first wall of the second portion (upper wall as shown in Figs. 20 and 21 which includes upper surface 434), and the second spike-receiving hole occurs in a second wall of the second portion (lower wall as shown in Figs. 20 and 21 which includes lower surface 436), the first strap-receiving hole situated between the first wall and the second wall (Figs. 20 and 21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen.
As to claim 17, Breen discloses the invention of claim 16 as well as the first portion includes an additional spike (right 424 as shown in Figs. 20 and 21, Figs. 20-22) capable of use for piercing the strap to secure the strap in the first strap-receiving hole (Figs. 21 and 23, ¶s 87 and 91).
Breen is silent to the additional spike being a plurality of spikes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the securing member with a first spike and an additional spike of Breen having a plurality of additional spikes and corresponding holes, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide additional support against the force that may be imparted by tension in the strap (Breen ¶87) to retain the strap in the securing member (Breen ¶91).

As to claims 27 and 28, Breen discloses the invention of claim 26 as well as the first wall includes an additional spike-receiving hole (right portion of as shown in Figs. 20 and 21, Figs. 20 and 21) that are each aligned with a respective spike-receiving hole (right portion of opening in 434 shown receiving the first spike in Figs. 20, 21, 23, and 24) in the second wall to create multiple pairs of aligned spike-receiving holes in the second portion (Figs. 21 and 23). As to claim 28, Breen discloses that the first portion includes the first spike and an additional spike (right 424 as shown in Figs. 20 and 21, Figs. 20-22) that is each matched with and capable of inserting into one of the pairs of aligned spike-receiving holes in the second portion (Figs. 21 and 23, ¶s 87 and 91).
Breen is silent to the additional spike-receiving hole being a plurality of spike-receiving holes each aligned with a respective spike-receiving hole in the second wall to create multiple pairs of aligned spike-receiving holes in the second portion. As to claim 28, Breen is silent to the additional spike being multiple spikes that are each matched with and insertable into one of the multiple pairs of aligned spike-receiving holes in the second portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the securing member with a first spike-receiving hole, an additional spike-receiving hole, a first spike, and an additional spike of Breen having a plurality of spike-receiving holes and a plurality of additional spikes and corresponding holes, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide additional support against the force that may be imparted by tension in the strap (Breen ¶87) to retain the strap in the securing member (Breen ¶91).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of Johnson (US 5,683,404).
As to claim 23, Breen discloses the invention of claim 16.
Breen is silent to the strap is configured for overlapping itself within the first strap-receiving hole. 
Johnson teaches a similar bone closure strap device (Figs. 1-6, col. 1 lines 61-67): a securing member (12, 30) including with a first portion (30) and a second portion (12), the second portion includes at least a first strap-receiving hole (14); and a strap (18, 22) capable of being inserted into the first strap-receiving hole (Fig. 4, col. 3 lines 59-64) and being secured in the first strap-receiving hole by the first portion (Fig. 4, col. 3 lines 4-5, col. 3 line 67 – col. 4 line 2), wherein the strap is capable of use for overlapping itself within the first strap-receiving hole (Figs. 1 and 4); wherein the strap comprises an enlarged end portion (22, Figs. 1, 2, and 4).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second portion and an end of the strap as disclosed by t Breen to secure overlapping portions of the strap within the first strap-receiving hole as taught by Johnson in order to hold the ends of a strap together to stabilize bone fragments, and to aid in the assembly of various bone prostheses such as pedicle screw devices, trauma fixation devices, external fixation devices, and for securing augments to implants to replace missing bone (Johnson col. 2 lines 21-27), i.e. to use a known alternative means of securing the strap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775